FILED
                            NOT FOR PUBLICATION                             JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-17369

               Plaintiff - Appellee,             D.C. No. 2:06-cv-00273-RCJ-
                                                 GWF
  v.

REINHOLD V. SOMMERSTEDT,                         MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Reinhold V. Sommerstedt appeals pro se from the district court’s summary

judgment for the United States in its action brought under 26 U.S.C. §§ 7402 and

7408 to enjoin him from promoting, organizing, and selling abusive tax evasion

and shelter products in violation of 26 U.S.C. § 6700. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo the grant of summary judgment, Scott v.

Pasadena Unified Sch. Dist., 306 F.3d 646, 652 (9th Cir. 2002), and for an abuse

of discretion the imposition of an injunction, United States v. Estate Pres. Servs.,

202 F.3d 1093, 1097 (9th Cir. 2000). We affirm in part, vacate in part, and

remand.

      The district court properly granted summary judgment because Sommerstedt

failed to raise a genuine dispute of material fact as to whether the tax avoidance

plans that he promoted constituted conduct subject to penalty under § 6700.

Accordingly, because the statutory requirements were met, the district court did not

abuse its discretion in granting injunctive relief to the United States under § 7408.

See Estate Pres. Servs., 202 F.3d at 1098 (setting forth statutory requirements for

injunctive relief under § 7408 for violations of § 6700).

      However, Sommerstedt contends that the injunctive relief granted under

§ 7402 violates his Fifth Amendment right against self-incrimination. Although

we are not persuaded with respect to the requirement that Sommerstedt notify

customers of the injunction against him, we agree that compelling Sommerstedt to

provide the government with a list of customers is privileged because it may lead

to incriminating evidence in a subsequent investigation. See United States v.

Hubbell, 530 U.S. 27, 38 (2000) (“Compelled testimony that communicates


                                           2                                    09-17369
information that may lead to incriminating evidence is privileged even if the

information itself is not inculpatory.” (citation and internal quotation marks

omitted)).

      Accordingly, we remand for further proceedings consistent with our

disposition.

      Sommerstedt’s remaining contentions are unpersuasive.

      Sommerstedt’s pending motions are denied.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                     09-17369